Citation Nr: 0703697	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-25 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The veteran had active military service from July 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In that decision, the RO granted 
service connection and assigned a 30 percent rating for PTSD, 
effective April 30, 2002.  

In March 2006, the veteran's claim was remanded by the Board 
for additional development.  Action was thereafter taken on 
the claim by the Appeals Management Center (AMC) in 
Huntington, West Virginia.  

As the appeal with respect to the veteran's claim emanates 
from the veteran's disagreement with the initial 30 percent 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized the claim as a claim for a 
higher initial rating, in accordance with Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  


REMAND

In March 2006, the Board remanded the veteran's claim to 
obtain a VA examination.  In July 2006, the veteran underwent 
the requested examination.  In the report of the July 2006 VA 
examination, the examiner noted that the veteran had 
undergone a compensation and pension PTSD examination in 
September 2005 at the VA Medical Center (VAMC) in Louisville, 
Kentucky.  The examiner referred to findings from that 
examination, which apparently had included an assessment as 
to the effect of medication on the veteran's service-
connected PTSD.  Likewise, in an undated statement from the 
veteran's spouse, received in May 2006, the veteran was 
identified as having been seen by a VA psychiatrist in April 
2006 apparently at the Louisville VAMC.  

Neither the report of the September 2005 VA examination nor 
the medical record associated with any evaluation by a VA 
psychiatrist in April 2006 has been associated with the 
claims file.  (The most recent Louisville VAMC treatment 
records in the file are dated in October 2004.)  The Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically in the claims file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Therefore, as the identified VA 
medical records may have a bearing on the veteran's claim for 
a higher initial rating for PTSD, the RO should attempt to 
obtain the above-identified medical records, along with any 
other examination or treatment records since October 2004, 
from the Louisville VAMC and associate them with the claims 
file.  

Finally, in remanding the veteran's claim in March 2006, the 
Board instructed the RO to consider medical findings from a 
report of November 2004 VA examination.  The Board noted in 
its remand that there was no indication in the record that 
such consideration had taken place.  Following the Board's 
remand in March 2006, the RO issued a supplemental statement 
of the case (SSOC) in September 2006.  A review of that SSOC 
does not reflect consideration of the report of November 2004 
VA examination.  As such, the Board again emphasizes that 
future adjudication of the veteran's claim for an initial 
rating in excess of 30 percent for PTSD must include 
consideration of the report of November 2004 VA examination.  
See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the 
Board confers on a claimant, as a matter of law, the right to 
compliance with the remand orders).  

The actions identified herein are consistent with pertinent 
duties to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should obtain from the 
Louisville VAMC any available medical 
records pertaining to the veteran's 
examination or treatment at that facility 
since October 2004.  In particular, the 
RO should obtain the report of a 
September 2005 VA PTSD compensation 
examination that was identified by a VA 
examiner in the report of a July 2006 VA 
examination.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2006) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.  After securing any additional 
records, and after undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority (to include consideration 
of the report of November 2004 VA 
examination, as well as all evidence 
received since the September 2006 
supplemental statement of the case was 
issued).  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

